 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    DAMON POWELL,                                         Case No. 2:18-cv-02378-JAD-CWH
 5                           Plaintiff,
                                                            ORDER
 6          v.
 7    STATE OF NEVADA, et al.,
 8                           Defendants.
 9
10          The court is in receipt of a complaint filed by plaintiff Damon Powell. (ECF No. 1-1.)

11   Plaintiff’s complaint does not include an application to proceed in forma pauperis, nor has

12   plaintiff paid the $400.00 filing fee. Plaintiff is advised that under 28 U.S.C. § 1914(a), a filing

13   fee of $350.00 is required to commence a civil action in district court. Additionally, based on the

14   Judicial Conference Schedule of Fees, District Court Miscellaneous Fee Schedule, effective

15   September 1, 2018, a $50.00 administrative fee applies for filing a civil action in district court,

16   making the total filing fee $400.00. Under 28 U.S.C. § 1915(a)(1), the court may authorize the

17   commencement of a civil case “without prepayment of fees and costs or security therefor.” A

18   prisoner seeking to commence a civil action without the prepayment of fees must complete an

19   application to proceed in forma pauperis and attach (1) an inmate account statement for the past

20   six months, and (2) a properly executed financial certificate. 28 U.S.C. § 1915(a)(2); LR LSR 1-

21   2. Thus, plaintiff must either pay the $400.00 filing fee or submit an application to proceed in

22   forma pauperis within 30 days of this order.

23          IT IS THEREFORE ORDERED that plaintiff Powell must pay the $400.00 filing fee or

24   submit a complete application to proceed in forma pauperis within 30 days of this order.

25

26          DATED: December 19, 2018

27
                                                           C.W. HOFFMAN, JR.
28                                                         UNITED STATES MAGISTRATE JUDGE
